Case 3:20-cy-0 BY RETURN C Document 1
teoPy URNS ven SH

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the fil
provided by local rules of court. This form, approved by the Judicial Confe

rence of the

 

ET—_

 

nited States

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

1 Filekll6B/24/20 Pa

ENTERED

mg and service p&pl
eptember 1974, is required for the use

 

QEREGHIVED
__§
COUNSEUPARTES oF

 
 
 

chk of Cogrt for the

pe

 

 

I.

(a) PLAINTIFFS

YOLANDA WELLS

Charles M. Kilpatrick/Angela D. Bullentini/Adam L. Woodrum - Kilpatrick,
Bullentini, 412 N. Division St, Carson City, NV 89703 Tel.775-882-6112

(b) County of Residence of First Listed Plaintiff

Carson City

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Count

NOTE:

Attorneys (if Known)

 

DEFENDANTS

STAR ucKSCRRHGH:

SEP 24 2698

 

 

 

 

RISTRICT COURT
CT OF NEVADA

f Residence of First Listed Defendant
- UiNbhGr Bint NTIEE CASES ONLY DEPUTY

IN LAND CONDEMNATION CASES, USE THETOCATh F
THE TRACT OF LAND INVOLVED.

y
Kin

 

Lynn V. Rivera, Burnham Brown, 200 S. Virginia St., 8th Fir., Reno,
NV 89501 Tel. 775-870-2100

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

a

o

1 U.S. Government
Plaintiff

2 US. Government
Defendant

O 3. Federal Question

(U.S. Government Not a Party)

4 Diversity

(indicate Citizenship of Parties in Item II)

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State m1 © 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place os &s
of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation o6 086

Foreign Country

 

 

 

 

 

Click here for: Nature of Suit Code Descriptions.
OTHER STATUTES l

 

 

 

 

 

 

 

 

 

 

 

 

l CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY.
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
1 120 Marine G 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | 1 423 Withdrawal 0 376 Qui Tam (31 USC
O 130 Miller Act D 315 Airplane Product Product Liability OG 690 Other 28 USC 157 3729{a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ 0 400 State Reapportionment
© 150 Recovery of Overpayment |( 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
OG 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent CO 450 Commerce
GO 152 Recovery of Defaulted Liability ©) 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) J 345 Marine Product Liability _ 0 840 Trademark Corrupt Organizations
C153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY. © 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle CO 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) 0) 490 Cable/Sat TV
OC 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act 0 862 Black Lung (923) O 850 Securities/Commodities/
GO 190 Other Contract Product Liability 7 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
C195 Contract Product Liability {2 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury © 385 Property Damage C 740 Railway Labor Act © 865 RSI (405(g)) O 891 Agricultural Acts
0 362 Personal Injury - Product Liability O 751 Family and Medical CO 893 Environmental Matters
Medical Malpractice __ Leave Act CO 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _]( 790 Other Labor Litigation FEDERAL TAX SUITS Act
1 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: (J 791 Employee Retirement G 870 Taxes (U.S. Plaintiff C1 896 Arbitration
G 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) OC 899 Administrative Procedure
G 230 Rent Lease & Ejectment © 442 Employment © 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
OD 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations © 530 General CO 950 Constitutionality of
© 290 All Other Real Property CO 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: () 462 Naturalization Application
0 446 Amer. w/Disabilities -| 0 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
O 448 Education C1 555 Prison Condition
C1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Piace an “X” in One Box Only)
O11 Original (K%2 Removed from O 3  Remanded from C4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

 

© CHECK IF THIS IS A CLASS ACTION

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity).
28 U.S.C. Sections 1332 and 1446(b)
Brief description of cause:
Negligence Action

CHECK YES only if demanded in complaint:

 

 

 

 

 

RECEIPT #

AMOUNT

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes No
VII. RELATED CASE(S)
IF ANY (See instructions); GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
09/24/2020 /s/ Lynn V. Rivera
FOR OFFICE USE ONLY
APPLYING IFP JUDGE MAG, JUDGE

—_—
